Per Curiam.

The Referee to whom this matter was referred has reported that under the circumstances in this case it was his opinion that fair and straight-forward business and professional standards should have motivated the respondent not to permit the replevin judgment to be taken and the execution to be issued thereon without notice having first been given to the real estate mortgagees, especially in view of the fact that a large portion of the cost of the personal property involved had been paid for by assigned rents.
We are in accord with this view and find that the conduct of the respondent as an attorney requires censure.
Peck, P. J., Dore, Callahan, Van Yoorhis and Shientag, JJ., concur.
Respondent censured.